United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.B., Appellant
and
U.S. POSTAL SERVICE, FRIENDSHIP
STATION, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-357
Issued: August 15, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 21, 2006 appellant filed a timely appeal of a June 16, 2006 merit decision
of the Office of Workers’ Compensation Programs finding that she did not sustain an injury in
the performance of duty on October 4, 2005 and an August 18, 2006 nonmerit decision, denying
her request for a review of the written record. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction of the merits of this case.
ISSUES
The issues are: (1) whether appellant has established that she sustained an injury in the
performance of duty on October 4, 2005; and (2) whether the Office properly denied her request
for a review of the written record on the grounds that it was untimely filed.
FACTUAL HISTORY
On October 6, 2005 appellant, then a 57-year-old clerk, filed a traumatic injury claim,
alleging that on October 4, 2005 she hurt her neck, back, arms, shoulder and wrist when she fell
at work. She explained that her foot became caught in a plastic tie that had come off a bundle of

mail and that she fell forward holding out her hands to break the fall. An employing
establishment medical form signed by appellant in October 2005 indicated that she chose not to
receive medical care or file a traumatic injury claim at that time. On appellant’s claim form, the
employing establishment controverted the claim.
By letter dated May 4, 2006, the Office advised appellant that the evidence submitted was
insufficient to establish her claim. It addressed the factual and medical evidence she needed to
submit to establish her claim.
In a May 20, 2006 letter, appellant stated that immediately following the October 4, 2005
incident, her supervisor, Toussaint Person, and a coworker, Ms. Skinner, who witnessed the
incident, helped her off the floor. She went home and soaked in a tub of hot water and put heat
on her back, neck and shoulder. Appellant delayed seeking medical treatment because she was
not in a lot of pain until October 6, 2005 when she awoke aching and sore. She stated that her
work duties caused pain in her shoulder and numbness in her hand. Appellant was first
examined by Dr. Peter S. Trent, an attending Board-certified orthopedic surgeon, on
April 17, 2006. She stated that she could not obtain an appointment with him until that day. At
that time the pain in her shoulder was waking her up in the middle of the night and she
experienced increased numbness and tingling in her hand.
An undated form report which contained a physician’s illegible signature provided a
history that, while at work on October 4, 2005, appellant’s feet became caught in a plastic tie that
came off a bundle of mail and she fell forward with her hands out to break the fall.
In an April 18, 2006 narrative report, Dr. Trent noted appellant’s complaint of pain in her
left elbow and shoulder. He reported essentially normal findings on physical examination with
the exception of mild tenderness over the trapeziums and supraspinatus muscles on the left side.
Dr. Trent ordered a magnetic resonance imaging (MRI) scan of appellant’s left shoulder. His
April 18, 2006 x-ray report found that her left elbow was normal with no evidence of a fracture.
Appellant’s left shoulder had some mild degenerative changes consistent with her age.
Dr. Trent, however, stated that the x-rays did not explain the source of appellant’s pain or its
continuation for more than five months.
By decision dated June 16, 2006, the Office found the evidence of record sufficient to
establish that the October 4, 2005 incident occurred at the time, place and in the manner alleged,
but insufficient to establish that appellant sustained an injury causally related to the accepted
employment incident.
On June 26, 2006 the Office received Dr. Trent’s June 15, 2006 report which stated that
appellant had clinical signs of carpal tunnel syndrome of the left upper extremity. In a July 17,
2006 report, Dr. Trent opined that appellant remained symptomatic from an axial compression
injury due to the accepted employment incident. He diagnosed rotator cuff syndrome with an
associated acromioclavicular joint injury. Dr. Trent concluded that appellant’s current symptoms
were a direct result of the October 2005 employment incident. His July 17, 2006 x-ray found no
evidence of a fracture.

2

In an undated request, postmarked July 29, 2006 and received by the Office on August 2,
2006, appellant requested a review of the written record by an Office hearing representative
regarding the Office’s June 16, 2006 decision.
By decision dated August 18, 2006, the Office’s Branch of Hearings and Review denied
appellant’s request for a review of the written record. It exercised its discretion and further
denied her request on the basis that the issue in the case could be addressed by requesting
reconsideration and submitting additional evidence establishing that she sustained an injury
while in the performance of duty.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act; that the claim was
filed within applicable time limitation; that an injury was sustained while in the performance of
duty as alleged; and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury.2 These are the essential elements of each
and every compensation claim regardless of whether the claim is predicated on a traumatic injury
of an occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident or exposure, which is alleged to have occurred.4
In order to meet her burden of proof to establish the fact that she sustained an injury in the
performance of duty, an employee must submit sufficient evidence to establish that she actually
experienced the employment injury or exposure at the time, place and in the manner alleged.5
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.6 The evidence required to establish
causal relationship is rationalized medical opinion evidence, based upon complete factual and
medical background, showing a causal relationship between the claimed condition and the

1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

See Irene St. John, 50 ECAB 521 (1999); Michael I. Smith, 50 ECAB 313 (1999); Elaine Pendleton, supra
note 2.
4

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803(2)(a) (June 1995).

5

Linda S. Jackson, 49 ECAB 486 (1998).

6

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined).

3

identified factors.7 The belief of the claimant that a condition was caused or aggravated by the
employment is insufficient to establish a causal relationship.8
ANALYSIS -- ISSUE 1
The record supports that on October 4, 2005 appellant fell at work when her foot became
caught in a plastic tie that had come off a bundle of mail. The Board finds, however, that the
medical evidence of record is insufficient to establish that the accepted employment incident
caused neck, back, arm, shoulder and wrist conditions.
The undated form report revealed a history of the October 4, 2005 employment incident.
However, it did not provide a diagnosis causally related to the accepted employment incident.
Dr. Trent’s April 18, 2006 narrative report revealed essentially normal findings on
physical examination with the exception of mild tenderness over the trapezius and supraspinatus
muscles on the left side. His April 18, 2006 x-ray report found that appellant’s left elbow was
normal and that her left shoulder had mild degenerative changes consistent with her age.
However, Dr. Trent’s findings are insufficient to establish that appellant sustained an injury
causally related to the October 4, 2005 employment incident as he stated that the x-rays did not
explain the source of appellant’s pain and or its continuation for more than five months.
Moreover, he neither attributed the mild tenderness over the trapezius and supraspinatus muscles
on the left side to the accepted employment incident, nor explained the nexus. A physician’s
mere diagnosis of pain does not constitute a basis for payment of compensation.9
Appellant did not submit any additional medical evidence establishing a causal
relationship between her neck, back, arm, shoulder and wrist conditions and the accepted
October 4, 2005 employment incident. The Board finds that there is insufficient rationalized
medical evidence of record to establish that appellant sustained an injury in the performance of
duty on October 4, 2005. Therefore, she failed to meet her burden of proof.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of the Act provides that a claimant for compensation not satisfied
with a decision of the Secretary is entitled, on request made within 30 days after the date of the
issuance of the decision, to a hearing on her claim before a representative of the Secretary.10
Sections 10.615, 10.617 and 10.618 of the federal regulations implementing this section of the
Act provides that a claimant shall be afforded a choice of an oral hearing or a review of the
written record by a representative of the Secretary.11
7

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

8

Charles E. Evans, 48 ECAB 692 (1997).

9

Robert Broome, 55 ECAB 0493 (2004).

10

5 U.S.C. § 8124(b)(1).

11

20 C.F.R. §§ 10.615, 10.616, 10.617.

4

Section 10.616(a) of the federal regulation provides that a request for a review of the
written record or an oral hearing must be sent within 30 days (as determined by postmark or
other carrier’s date marking) of the date of the decision, for which a hearing is sought.12
Although there is no right to a review of the written record or an oral hearing if not requested
within the 30-day time period, the Office may within its discretionary powers grant or deny
appellant’s request and must exercise its discretion.13 The Office’s procedures concerning
untimely requests for hearings and review of the written record are found in the Federal (FECA)
Procedure Manual, which provides:
“If the claimant is not entitled to a hearing or review (i.e., the request was
untimely, the claim was previously reconsidered, etc.), [Hearings and Review]
will determine whether a discretionary hearing or review should be granted and, if
not, will so advise the claimant, explaining the reasons.”14
ANALYSIS -- ISSUE 2
By decision dated August 18, 2006, the Office denied appellant’s request for a review of
the written record on the grounds that it was not timely filed. The Office properly found that
appellant was not, as a matter of right, entitled to a record review since her undated request was
postmarked July 29, 2006 had not been made within 30 days of the June 16, 2006 decision.
The Office also has the discretionary power to grant a request for a written record review
when a claimant is not entitled to such as a matter of right. In the August 18, 2006 decision, the
Office properly exercised its discretion by noting that it had considered the matter in relation to
the issue involved and denied appellant’s request for a review of the written record on the basis
that the issue of whether she sustained an injury in the performance of duty on October 4, 2005
could be addressed through a reconsideration application.15
CONCLUSION
The Board finds that appellant did not provide the necessary medical evidence to
establish that she sustained an injury caused by the October 4, 2005 employment incident. The
Board further finds that the Office properly denied appellant’s request for a review of the written
record on the grounds that it was untimely filed.
12

Id. at § 10.616(a).

13

Eddie Franklin, 51 ECAB 223 (1999); Delmont L. Thompson, 51 ECAB 155 (1999).

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record,
Chapter 2.1601.4 (b)(3) (October 1992).
15

On appeal, appellant contends for the first time that her request for a review of the written record was timely
filed. She asserts that the envelope containing the Office’s June 16, 2006 decision was postmarked July 3, 2006 and
received by her on July 5, 2006. Appellant thus, contends that she had 30 days from July 5, 2006 to submit a request
for review of the written record. She concluded that, as the Office determined that her request was postmarked
July 29, 2006, her request was made within 30 days of the June 16, 2006 decision and, therefore, timely filed. This
contention was not raised before or adjudicated by the Office and cannot be considered for the first time on appeal.
See 20 C.F.R. § 501.2(c).

5

ORDER
IT IS HEREBY ORDERED THAT the August 18 and June 16, 2006 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: August 15, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

